Title: Enclosure: Robert Treat Paine to James Warren, 5 January 1776
From: Paine, Robert Treat
To: Warren, James


      
       Phila. Jany. 5. 1776
       Sir
      
      I wrote you Last from Hackinsack, dated Nov. 15 that I had put my trunk on board a Waggon bound for Cambridge, and had directed it to your Care; this Letter I think I Sent by the Post, but the Waggon and Trunk never Sett off from Phila. By this means you are Saved any further trouble and I the burthen of any further Obligation to you.
      How far your malevolent disposition towards me, would have Suffered you to have kept up the external appearance of Good offices, I know not, tho’ I believe another disposition would have prompted you to it.
      I dare Say by this time you are trying to pretend to yourself a Surprise at this kind of Expression from a person whom you Supposed Considered you as his best Friend; but I dare appeal to your conscience which will at Some time do the Strictest Justice, that you deserve Severer censures from me; however it is not my design to take notice of your conduct towards me in any other way than expostulation and call back your mind to the first principles of our common opposition from which it seems to me you are widely Straying; Union is undoubtedly the platform of our opposition, upon this we Sat out, and whenever we depart from it there is an end of our defence; whoever directly or indirectly doth anything to break this Union, is so far an Enemy to American Liberty, whoever abuses, disparages or discourages a fellow Labourer, is so far an Enemy to the cause; without enlarging in this strain to which there would be no End, I must refer your contemplations to a Letter you Sent to Mr. John Adams dated Nov. 3. 1775; Mr. Adams met this Letter on the Road home, and (forgetting what destruction, the discovery of traducing Letters has brought on Some others, and how necessary it is that Such a Correspondence should be kept Secret, in order to answer the vile purposes of it) Sent it open to his brother delegates; I cannot describe the Astonishment, Grief and vexation I felt when I read it: if possible Explain to me wherein I deserve such treatment from you; in the close acquaintance of 15 years and more, did you ever find me unfaithful? Was I not watchfully observant of your Interest, Reputation and happiness? Has any person been more attentive to the Interest and welfare of the family with which you are connected your Dulce decus et presidium, and that at a time when my Interest and promotion would have been much advanced by contrary conduct? I mention not these matters to upbraid, but to Give you an Idea of the reflections with which your conduct agitates my mind.
      I know not what principle to derive your treatment of me from, unless it be that, to the opposing of which in other persons you owe all your Glory; could you not have “particular friends” without calumniating, ridiculing and degrading your other friends? “Paine I hear is gone to gratify his curiosity in Canada,” did you “hear” this from any of your “particular friends”? Alass I fear what you call “Friendship,” has for its object a very contracted monopolising System, for the Support of which many incumbrances must be cleared off! “A Good Journey to him he may possibly do as much good there as at Philadelphia,” what apprehensions have you of the Little Good I do at Philadelphia, unless from the intimations of your “particular friends”? And pray Sir what good do you do at Watertown or Cambridge? Do you consider how far and to what Subjects, Such Questions may be extended? And do you know as well as I do what the answer might be? “Tho I find some people here would not have pitched on him for the business we Suppose he is gone on, and perhaps there are some who would not have done it for any.” By all accounts if your machinations had Succeeded, I had not been chosen into the Councill, and I could easily percieve when there Last, that the influence of one of your party in favour of one of your “particular friends” degraded me in point of Rank; and what other Plotts you have Laid against me you well know.
      Pray Sir do you really think that when such important matters were to be consulted and determined respecting our Expedition in the North that I took that Fatiguing Journey at Such a season to Gratify my Curiosity? If you knew how I spent all the time I was absent in this Journey, and what report the Committee made, you would not think that curiosity either prompted or Engaged my pursuit: I certainly took Great pains to be Excused from the Service, but was Urged to it by one of your “particular friends.” If I have not acquitted myself well in this and all other my political undertakings, let my Deficiencies be pointed out to me that I may amend.
      That there are some in our Colony who would not have “Chosen” me to this or any other “business,” may be true, but if you were not one of them wherefore this insidious, clandestine way of spreading the knowledge of it? Who these people are, and how many of them owe their Sentiments to your influence, you do not say: are there any, or how many do you think there are, who have the same opinion of you.
      Do you really think I have done and do no Good here? Do you know how I have Spent and do Spend my time? I could Set this matter in a Light that would Sufficiently account for some things, but I have affairs of more importance to attend to.
      That you are my Enemy, and have been Labouring my disgrace, I am Satisfy’d; that finding yourself detected, your implacable temper will urge you on to execute your Ill-will I have so much reason to think, that I must necessarily take care of myself.
      
       R T Paine
      
     